Name: Commission Regulation (EEC) No 3226/87 of 28 October 1987 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 87 Official Journal of the European Communities No L 307/29 COMMISSION REGULATION (EEC) No 3226/87 of 28 October 1987 fixing the sluice-gate prices and levies for poultrymeat Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75 , this minimum was set at 3 % ; Whereas the price of the quantity of feed grain required does not vary by 3 % or more from that used for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 2234/87 should accordingly be maintained unchanged until 31 December 1987 for these products ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since no new sluice-gate prices have been fixed, the levies fixed by Regulation (EEC) No 2234/87 should accordingly be maintained unchanged until 31 December THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3233/86 (4) ; Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 2234/87 (*), last fixed for the period 1 August to 31 October 1987, they must be fixed anew ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 May to 30 September 1987 ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (6) introduces, with effect from 1 January 1988, a new 'combined nomenclature' which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the existing nomenclature ; whereas the entry into force of the combined nomencla ­ ture will entail an amendment to Regulation (EEC) No 2777/75 and, therefore, to the list of products for which sluice-gate prices and levies are set ; whereas in some cases the amounts for January 1988 cannot, therefore, be determined at this stage ; whereas accordingly, this fixing should, exceptionally, apply until 31 December 1987 only, the amounts for January 1988 being set at a later stage ; 1987 : Whereas, Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the application of import levies on products from Portugal suspended the application of import levies on poultrymeat products from Portugal (6) owing to the minimal difference between the prices obtai ­ ning in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall, for the period 1 November to 31 (') OJ No L 282, 1 . 11 . 1975, p . 77 . (2) OJ No L 133, 21 . 5 . 1986, p . 39 . (3) OJ No L 282, 1 . 11 . 1975, p . 84 . 0 OJ No L 301 , 25. 10 . 1987, p . 3 . 0 OJ No L 206, 28 . 7 . 1987, p . 20 . o OJ No L 60, 1 . 3 . 1986, p . 11 . ( «) OJ No L 256, 7. 9 . 1987, p. 1 . No L 307/30 Official Journal of the European Communities 29 . 10 . 87 December 1987, be as fixed by Regulation (EEC) No 2234/87. 2. Provided that, in the case of products falling within heading No 02.03 and within subheading 15.01 B or 16.02 B I of the Common Customs Tariff, in respect of which the rate of duty has been bound within GAIT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal , application of the levies shall be suspended . Article 2 This Regulation shall enter into force on 1 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1987. For the Commission Frans ANDRIESSEN Vice-President